Broyles, J.
1. The venue was sufficiently established.
2. The third ground of the amendment to the motion for a new trial, which complains of the admission of certain documentary evidence, can not be considered, as the evidence is not set forth in the ground, either literally or in substance, or attached thereto as an exhibit. Franklin v. Fields, 13 Ga. App. 463 (79 S. E. 366).
3. There was no error in the charge of the court complained of.
4. The trial of the defendant occurred in September, 1915, and the ordinary of Berrien county testified, without any obj'ection being raised to the evidence, that the defendant, who was a practicing physician of that county, had written eleven hundred or twelve hundred prescriptions for alcohol since January, 1915. As to whether any of the prescriptions which were issued by the defendant contained any false statement, or as to whether he obtained alcohol upon any of the prescriptions for another, and converted it to some other use, in violation of section 432 of the Penal Code, the testimony was rather vague and uncertain; but the evidence adduced, with all reasonable and legal inferences and deductions arising therefrom, was perhaps sufficient to authorize the verdict of the j’ury, and, their finding having been approved by the learned trial judge, this court will not interfere.

Judgment affirmed.


Bussell, O. J., absent.

W. G. Harrison, William Story, J. W. Powell, for plaintiff in error.
J. A. Willces, solicitor-general, contra..